 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA ex rel.                    Case No. 2:18-cv-01784-MMD-CWH
      MARICELA RUVALCABA, et al.,
 7
                            Plaintiffs,                   ORDER
 8
            v.
 9
      WAFA ABU-HASHISH,
10
                            Defendant.
11

12

13          The court granted plaintiff Maricela Ruvalcaba’s application to proceed in forma pauperis

14   and ordered that this case should proceed on the normal litigation track as guided by the Federal

15   Rules of Civil Procedure. (Order (ECF No. 3).) The court subsequently ordered that the

16   complaint be unsealed and served. (Order (ECF No. 5).) In light of these orders, the clerk of

17   court must: (1) detach and separately file the complaint (ECF No. 1-1); and (2) issue the proposed

18   summons (ECF No. 6).

19          IT IS SO ORDERED.

20

21          DATED: November 29, 2018

22

23

24                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
